"{··'   .·::·1:;\~
          AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                      Page 1 ofl   9
                                              UNITED STATES DISTRICT COURT
                                                         SOUTHERN DISTRICT OF CALIFORNIA

                               United States of America                                       JUDGMENT IN A CRIMINAL CASE
                                                v.                                            (For Offenses Committed On or After November 1, 1987)


                                  Ricardo Coria-Munoz                                         Case Number: 3: 19-mj-22226

                                                                                              Erik Richard Bruner
                                                                                              Defendant's Attorney


          REGISTRATION NO. 85534298

          THE DEFENDANT:
           IZl pleaded guilty to count(s) 1 of Complaint
                                                      ~~~~--~-------~~-----~-------
             0 was found guilty to count(s)
                     after a plea of not guilty.
                     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

           Title & Section                   Nature of Offense                                                                  Count Number(s)
           8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                        1

             D The defendant has been found not guilty on count(s)
                                                                                       ----~------~-------

             0 Count(s)                                                                        dismissed on the motion of the United States.
                              ~-----~-----~~--~~



                                                       IMPRISONMENT
                  The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
           imprisoned for a term of:

                                          ~ TIME SERVED                                 D _ _ _ _ _ _ _ _ _ days

             IZl     Assessment: $10 WAIVED IZl Fine: WAIVED
             IZl     Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
             the     defendant's possession at the time of arrest upon their deportation or removal.
              D      Court recommends defendant be deported/removed with relative,                          charged in case


                IT IS ORDERED that the defendant shall notify the United States Attorney for .this district within 30 days
           of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
           imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
           United States Attorney of any material change in the defendant's economic circumstances.

                                                                                            Monday, June 3, 2019
                                                                                            Date of Imposition of Sentence
                                                                      :-:::::::::--------.
                                                              f=~1-E:o
                                                                JUN 0 3 2019                    ORABU ROBERT N. BLOCK
                                                                                            UNITED STATES MAGISTRATE WDGE
                                                         CL~H.I< US D1SI RJCT COUl~T
                                                     ~~UTHrn,;   DISTRIC r OF CALIFORNIA
                                                                                   DEPUTY
            Clerk's Office Copy                                                                                                           3:19-mj-22226
